Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               July 10, 2020

The Court of Appeals hereby passes the following order:

A20E0047. In the Interest of D. D. T. et al.

      On July 9, 2020, Dawn Harris filed this emergency motion for an extension of
time to file an application for a discretionary appeal of the trial court’s order of
November 1, 2019, terminating her parental rights in two children.


      Because the emergency motion does not meet the requirements of Court of
Appeals Rule 40 (b), the motion is DENIED.




                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/10/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.